EXAMINER'S AMENDMENT
Note: The present application is being examined under the pre-AIA  first to invent provisions. This action is responsive to the set of claims received on 16 March 2021 and the Examiner-Initiated Interview conducted on 07 March 2022. Claims 1-15 are currently pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 501, as shown in Figure 42. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Christopher P. Ziolkowski on 07 March 2022.
The application has been amended as follows: 
Claim 1 has been amended as follows:
	In line 15, the phrase “second arms-apart relative” now reads:
--second arms apart relative--
	In lines 21-23, the phrase “and disposing the disposable stimulation electrode at least partially within the elongate interior slot of the third retractor blade” now reads:
--disposing the disposable stimulation electrode at least partially within the elongate interior slot of the third retractor blade; and disposing an intradiscal shim in a second slot extending longitudinally along an interior surface while the disposable electrode is coupled to the third retractor blade.--
Claim 9 has been amended as follows:
	In lines 2-3, the phrase “the electrode blade” now reads:
--the third retractor blade--
	In lines 3-4, the phrase “the electrode blade” now reads:
--the third retractor blade--

Claim 10 has been canceled without prejudice.


Claim 13 has been amended as follows:
	In line 5, the phrase “coupling a second retractor blade a distal end” now reads:
--coupling a second retractor blade to a distal end--
	In line 6, the phrase “splaying a distal end of the second retractor blade” now reads:
--splaying the second retractor blade--
	In line 11, extending longitudinally along an interior surface” now reads:
--extending longitudinally along an interior surface of the third retractor blade--
Claim 15 has been amended as follows:
	In line 2, the phrase “a range of angulation wherein the first arm through which” now reads:
--a range of angulation through which--
	In line 4, the phrase “a range of angulation wherein the second arm through which” now reads:
--a range of angulation through which--
Statement of Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with the underlined limitations below, the following:
Regarding at least claim 1, a method comprising providing a retractor body that includes: a first arm having a first longitudinal axis, a first static arm portion, and a first rotating arm portion; and a second arm having a second longitudinal axis, a second static arm portion, and a second rotating arm portion, providing a plurality of retractor blades that include: a first retractor blade rigidly coupled to a distal end of the first arm; a second retractor blade rigidly coupled to a distal end of the second arm; and a third retractor blade including an elongate interior slot extending longitudinally therethrough; providing a disposable stimulation electrode that includes a nonconductive material having a conductive trace extending along a length thereof between a proximal exposed area and a distal exposed area; moving the first and second arms apart relative to one another to separate the plurality of retractor blades and retract tissue away from an interior of the retractor blades to thereby form an operative corridor to a spinal surgical target site; splaying the first retractor blade such that a distal end of the first retractor blade extends wider than a proximal end of the first retractor blade; splaying the second retractor blade such that a distal end of the second retractor blade extends wider than a proximal end of the second retractor blade; disposing the disposable stimulation electrode at least partially within the elongate interior slot of the third retractor blade; and disposing an intradiscal shim in a second slot extending longitudinally along an interior surface while the disposable electrode is coupled to the third retractor blade.
Regarding at least claim 11, a method comprising coupling a first retractor blade to a first arm of a retractor body; coupling a second retractor blade to a second arm of the retractor body; splaying a first retractor blade such that a distal end of the first retractor blade extends wider than a proximal end of a first retractor blade; splaying a second retractor blade such that a distal end of the second retractor blade extends wider than a proximal end of the second retractor blade; disposing a stimulation electrode in a first elongate slot of a third retractor blade; and while the stimulation electrode is disposed in the first elongate slot, disposing a blade accessory in a second elongate slot of the third retractor blade; and retracting tissue away from an interior of the retractor blades by moving the first and second arms apart relative to one another
Regarding at least claim 13, a method comprising coupling a first retractor blade to a distal end of a first arm; splaying the first retractor blade such that a distal end of the first retractor blade extends wider than a proximal end of the first retractor blade; coupling a second retractor blade a distal end of a second arm; splaying the second retractor blade such that a distal end of the second retractor blade extends wider than a proximal end of the second retractor blade; disposing, in a first elongate slot of a third retractor blade, a disposable electrode including a nonconductive material having a conductive trace between a proximal exposed area and a distal exposed area; disposing, in a second elongate slot extending longitudinally along an interior surface of the third retractor blade, a blade accessory while the disposable electrode is coupled to the third retractor blade; and moving the first and second arms apart relative to one another to separate the first retractor blade and the second retractor blade.
Note: Smith et al. (U.S. Patent Application Publication 2007/0208227) disclose a method closely resembling that of the current invention, however, fail to explicitly disclose the claimed methods. Smith et al. fail to disclose the particulars of the stimulation electrodes as required by claims 1 and 13, and disposing the shim/accessory in a slot of the third retractor blade while the electrode is also disposed in another slot of the third retractor blade.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775